DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 23, the recitation of “configured for beinged attract as entire flexible working film” does not make clear sense.  It is unclear as to what Applicant intends “for being attracted as entire flexible working film” to imply.  Is this intended to mean that the entire surface of the flexible working film (19) is attracted to the cartridge accommodation site by the vacuum?
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8, and 21-24 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2013/0134040).
Claim interpretation note, claims 1-3 and 5-8 are directed to “a cartridge”, the recitations of the digital microfluidics system set forth in claim 1 are not positive recitations but rather defining an article for which the cartridge is adapted for use with.  As such, the limitations relating to the digital microfluidics system are not given patentable weight.
	Regarding claims 1 and 21, Lee et al. discloses in figures 9-10, a disposable cartridge for a microfluidics system (title/abstract) comprising:
	A flexible working film (3);
	A first hydrophobic surface that belongs to the flexible working film ([0018]);
	A rigid cover plate (12);
	A second hydrophobic surface that belongs to the rigid cover plate (4, [0018], [0127]);
	A working gap that is located in between the first and second hydrophobic surfaces (6);
	The flexible working film comprising a backside that provides an evacuation space when combined with a cartridge accommodation space for establishing an underpressure in the evacuation space produced by a vacuum source of the microfluidics system (see evacuation space 46 formed when combined with a digital microfluidics system in figures 9-10); 

	Regarding claims 2 and 22, the particular underpressure developed is directed to the manner of operating the device.  The prior art (Lee) teaches all the structural limitations of the device and as such the particular manner of operation does not differentiate the claimed apparatus from the prior art.  See also MPEP 2114 II.  Further note that Lee’s device is capable of operating under such underpressures as it has a substantially identical construction and material choices.

	Regarding claim 5, Lee further discloses a gasket that defines a height of the working gap between the hydrophobic cartridge surfaces ([0127], adhesive tape is considered a gasket; note the height defined is a height of the collapsed working gap; note further the claims do not define which height, just that it is a height).
	Regarding claim 8, Lee further provides the cartridge is configured to control and manipulate the liquids in a small volume ([0004], see also general dimensions provided in table 1, in particular gap dimensions indicate a small volume).
	Regarding claim 23, the flexible working film (3) of Lee is constructed using the same materials in the same manner as the instant disclosure (note the instant disclosure at Page 22 would appear to support the position that the use of the same type of materials inherently results in this property or functionality.  The flexible working film (3) is capable of avoiding bubbles inside the working gap of the cartridge if an underpressure is present.
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
Applicant argues that the FEP or COP polymer films of Lee are neither inherently nor obviously semipermeable in constitution or property.  Applicant references Massey and Lab on a Chip as supporting.  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/           Primary Examiner, Art Unit 1796